Title: From George Washington to Tench Tilghman, 24 March 1784
From: Washington, George
To: Tilghman, Tench



Dear Sir,
Mount Vernon Mar. 24th 1784

I am informed that a Ship with Palatines is gone up to Baltimore, among whom are a number of Tradesmen. I am a good deal in want of a House Joiner & Bricklayer, (who really understand their profession) & you would do me a favor by purchasing one of each, for me. I would not confine you to Palatines. If they are good workmen, they may be of Assia, Africa, or Europe. They may be Mahometans, Jews, or Christian of any Sect—or they may be Athiests—I woud however prefer middle aged, to young men. and those who have good countenances & good characters on ship board, to others who have neither of these to recommend them—altho, after all, the proof of the pudding must be in the eating. I do not limit you to a price, but will pay the purchase money on demand—This request will be in force ’till complied with, or countermanded, because you may not succeed at this moment, and have favourable ones here after to do it in[.] My best respects, in which Mrs Washington joins, are presented to Mrs Tilghman & Mrs Carroll —and I am Dr Sir Yr Affecte Hble Servt

Go: Washington

